ON PETITION FOR REHEARING.
Learned counsel for respondents urge that we have overlooked the fact that the mortgage foreclosed by the judgment, copy of which is made a part of the record, is not the mortgage described in the petition, the lien of which the claimants by their petition sought to have declared inferior and subject to their mechanics' liens; that the property involved is not the same, and the alleged property owner a wholly different corporation.
In the opinion rendered herein, it was stated that, at the time the decree was entered, the cross-complainant, New England *Page 509 
Trust Company, stipulated with the appellants that the proceedings heretofore commenced in this cause "to foreclose a certain mortgage or deed of trust given by Boston-Montana Corporation, defendant, which said mortgage is dated March 1, 1922, are in aid of the consummation of a certain plan and agreement for the reorganization of Boston-Montana Corporation, and allied companies." By the terms of the stipulation, as well as the provisions of the decree, the mortgage sought to be foreclosed in this action is the mortgage of the defendant Boston-Montana Corporation, covering mining property described, dated March 1, 1922, executed in favor of the New England Trust Company, for $5,000,000. However, in the appellants' petition filed in this action, they make reference to a mortgage dated the first day of December, 1919, executed by the Boston  Montana Milling  Power Company, for the principal sum of $500,000, to the Metropolitan Trust Company, as trustee, covering all of the property involved in this action, and in addition, "the Keith Lee and Anna Lee quartz lode mining claims." Then referring especially to this action, the petitioners allege that a judgment of foreclosure "in the above-entitled action was entered herein, whereby the said property and premises were decreed to be sold, and the same were thereafter in due course sold, subject to the provisions of said decree to which reference is hereby made, and the same is made a part hereof."
As before noted, the decree in this action makes specific reference to the stipulation filed, as a consequence of which the judgment of foreclosure was entered pursuant to the terms of the stipulation. The decree orders the property to be sold "subject to valid prior and existing liens on said property, or other rights or interests therein which may be adjudged prior to the lien of the mortgage, if any, and particularly subject to each and every of those certain stipulations and agreements filed herein on this date of the entry of this decree and which are made a part hereof"; and "for the purpose of enforcing the provisions of this decree, and for the purpose of matters reserved by the decree, the term of this *Page 510 
court is hereby extended and jurisdiction of the cause is hereby retained." Clearly the decree entered gives express recognition of the stipulation and refers thereto as a part thereof. In consequence, upon reference to the terms of the stipulation as a part of the decree, it is found the parties to this action are to be restored to their status as of the date of the stipulation, which is likewise the date of the decree, and the stipulation is to be considered "void and of no effect whatever," under conditions stated.
Accordingly it is manifest that the trial court, upon a trial of the action, will have to make determination, from the evidence adduced, of the parties and property actually involved and the priorities of the parties to the action. A rehearing is denied.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MATTHEWS, FORD and ANGSTMAN concur.